Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the claims filed 4/7/2021. Claims 1-16 and 18 are canceled.  Claims 17, 19-24, 26, and 27 are amended.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Final authorization for this examiner’s amendment was given in a telephone interview with Kevin Guynn 5/26/2021.  

The CLAIMS have been amended as follows: 
15. Cancel
16. Cancel
17 (Currently Amended) The electric thruster according to claim [[16]]19, wherein the valve or the expansion actuator of the propellant delivery system is arranged at least one of in or on the insulator.
18. Cancel
19. (Currently Amended) An electric thruster of an aerospace system, comprising:

at least one tank which is adapted to receive propellant for the electric thruster; and
a discharge chamber,
wherein the propellant delivery system comprises:
a pipe for carrying propellant,
a valve which is adapted to adjust a volume or mass flow of the propellant in the pipe, and
an expansion actuator which is adapted to actuate the valve for adjusting the volume or the mass flow of the propellant,
wherein the at least one tank at least partially encloses at least one of an end of the discharge chamber or an element thermally coupled with the discharge chamber,
wherein the valve of the propellant delivery system is arranged between the at least one tank
and the end of the discharge chamber wherein at least one of:
the element thermally coupled with the discharge chamber is a thermally
conducting pipe for carrying the propellant to the discharge chamber or a portion of the pipe
of the propellant delivery system, or
the electric thruster further comprises:
an anode; and
a thermally conducting insulator which is coupled with the anode,
wherein the element thermally coupled with the discharge chamber

insulator comprises an opening for carrying propellant to the anode,
an anode heater which is configured to heat the anode for ignition of the electric
thruster, 
wherein the anode heater is so configured and so arranged that the anode heater
heats the expansion actuator of the propellant delivery system indirectly or directly, so that the expansion actuator actuates the valve of the propellant delivery system and enables the volume or mass flow of the propellant through the pipe of the propellant delivery system.
20. (Currently Amended) The electric thruster according to claim [[15]]19, wherein the propellant delivery system further comprises:
a pipe heater which is arranged at least one of in or around the pipe.
22. (Currently Amended) The electric thruster according to claim [[15]]19, wherein the at least one of the tank or the propellant delivery system is thermally coupled with at least one further waste-heat-generating element of at least one of the electric thruster or the aerospace system.
23. (Currently Amended) The electric thruster according to claim [[15]]19, wherein the propellant is iodine.
25. (Currently Amended) The electric thruster according to claim [[15]]19, wherein the expansion actuator comprises paraffin, metal, oil or a bi-metal as an expansion material.


Allowable Subject Matter
Claims 17 and 19-28 are allowable.
The following is an examiner’s statement of reasons for allowance: The nearest prior art is Work 3,465,522.
The prior art neither teaches nor renders obvious either an electric thruster of an aerospace system, comprising: a valve which is adapted to adjust a volume or mass flow of the propellant in a pipe, and an expansion actuator which is adapted to actuate the valve for adjusting the volume or mass flow of the propellant, an anode; and a thermally conducting insulator which is coupled with the anode, wherein an element thermally coupled with the discharge chamber comprises the thermally conducting insulator, and wherein the thermally conducting insulator comprises an opening for carrying propellant to the anode, an anode heater which is configured to heat the anode for ignition of the electric thruster,  wherein the anode heater is so configured and so arranged that the anode heater heats the expansion actuator of the propellant delivery system indirectly or directly, so that the expansion actuator actuates the valve of the propellant delivery system and enables the volume or mass flow of the propellant through the pipe of the propellant delivery system, or an electric thruster of an aerospace system, comprising: at least one tank that at least partially encloses at least one of an end of a discharge chamber, wherein the propellant is iodine, and wherein the propellant, through casting of the iodine, forms part of a structure of the tank.in combination with the other limitations of the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792.  The examiner can normally be reached on Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741